        Case 6:17-cv-00103-BMM Document 105 Filed 07/23/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


DALE WALLACE,                                  Case No. CV-17-103-H-BMM

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

DANIEL HASH,

                     Defendant.


  X     Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

       Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that Judgment is entered in accordance
 with the Verdict Form rendered on July 1, 2020, Document No. 103.

        Dated this 23rd day of July, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ M. Stewart
                                  M. Stewart, Deputy Clerk
